                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION


FRANKIE M. PHILLIPS,

     Plaintiff,
v.                                  Case No. 8:19-cv-2379-T-33TGW

HARBOR VENICE MANAGEMENT, LLC,

     Defendant.

________________________________/

                              ORDER

     This matter is before the Court on consideration of

Defendant Harbor Venice Management, LLC’s Motion to Dismiss

or, in the Alternative Motion for More Definite Statement

(Doc. # 9), filed on November 25, 2019. Plaintiff Frankie M.

Phillips filed a response in opposition on December 30, 2019.

(Doc. # 18). For the reasons explained below, the Motion is

granted as set forth herein.

I.   Background

     On   September    25,   2019,    Phillips   initiated     this

employment   discrimination    lawsuit     against   her     former

employer, Harbor Venice Management. (Doc. # 1). According to

Phillips, Harbor Venice is a “business with an assisted living

and skilled nursing facility” named HarborChase of Venice

(Id. at 2). Phillips worked for more than thirteen years as


                                1
the director of resident care at HarborChase. (Id. at 3). She

alleges that her manager, Wally Dandy, the former executive

director of HarborChase, discriminated against her on the

basis of her gender and her disability (breast cancer) and

created a hostile work environment. (Id. at 3-4). In addition,

Phillips alleges that she was retaliated against when she

attempted to take time off due to her disability. (Id. at 4).

Phillips     writes    that,      “[a]s       a     result,       [she]     was

constructively terminated on or about October 30, 2018.”

(Id.).

      According to the complaint, Phillips had a bi-lateral

mastectomy in July 2017. (Id. at 6). After returning to work,

Dandy asked Phillips questions she found to be personal and

invasive, such as whether she had a lump removed, whether she

had   a   double   mastectomy,    and   the       details   of    her    cancer

treatments.    (Id.    at   5).    Phillips        alleges       that,    while

receiving chemotherapy treatments, she continued to work 40-

hour weeks and was made to feel by Dandy “that she should

miss as little work as possible.” (Id.). By contrast, Phillips

alleges that another nurse with breast cancer was allowed

certain accommodations, including avoiding “rooms with known

infections,” wearing a mask, having other nurses care for her




                                   2
patients with infections, and being allowed time off after

her chemotherapy treatments. (Id.).

     Phillips underwent reconstructive surgery on August 6,

2018. (Id. at 6). According to Phillips, she was required to

bathe with “bactro-shield CHG 4%” on the two days prior to

and the morning of her reconstructive surgery. (Id.). On

August 4, 2018, Dandy asked Phillips to work a shift as a

floor nurse, but Phillips refused because she could not leave

her home after she bathed with the bactro-shield. (Id.).

According to the allegations, this refusal made Dandy “very

upset and . . . he wanted a doctor’s note” confirming this.

(Id.). Dandy also wanted Phillips to provide in writing

“exactly when the doctor’s office called her” to change the

date of her surgery from August 7 to August 6. (Id.). Dandy

stated that “his wife and sons have had many surgeries and

[they were] never told that they could not come out.” (Id.).

Phillips further alleges that Dandy sent her “angry text

messages” and that the human resources director stated that

she had never heard of the anti-bacterial wash. (Id. at 7).

     When Phillips returned to work on August 13, 2018,

following her reconstructive surgery, she had the following

restrictions: she could not lift anything heavier than five

pounds, could not do any heavy pushing or pulling, and had to


                              3
avoid being in close proximity to anyone carrying an active

infection. (Id.). When driving home from work that night, 1

Phillips claims that human resources called her and said she

could not return to work because her restrictions would render

her unable to “do a ‘flatline’ code on a dying patient.”

(Id.). Phillips states that she never performed such an

activity in her 13 years of employment at HarborChase. (Id.).

Phillips claims that, unlike what it offered to others, Harbor

Venice never offered her the ability to work from home and,

instead, required her to exhaust her sick and vacation time.

(Id. at 7-8).

     On August 20, 2018, after a follow-up visit with her

doctor, Phillips had the following updated work restrictions:

she could not pull, push, or lift weights greater than 10

pounds for the next six weeks. (Id. at 8). Shortly thereafter,

however, a human resources employee provided Phillips with a

copy of her written job description, told Phillips that she

would   not   be   allowed   to   continue   work   due   to   her   work

restrictions, and asked Phillips to leave. (Id.).




1 The complaint alleges that this phone call took place on
August 6, 2018, but the Court takes Phillips to mean that the
phone call occurred on August 13, her first day back at work
following the reconstructive surgery.


                                    4
      Phillips alleges that she felt she had “no alternative

but to go back to the doctor’s office and get a release with

no restrictions so she could continue to work and keep her

needed insurance.” (Id. at 9). Subsequently, after working

for thirteen straight days, Phillips texted Dandy that she

would not come into work due to exhaustion. (Id.). Dandy

responded that this was not approved. (Id.). According to

Phillips, on that very same day, another employee texted in

to say she was not coming in and was allowed to do so. (Id.).

      After   mentioning    her    high    blood   pressure    to   Dandy,

Phillips alleges she was called into a “very intimidating”

meeting with human resources and Dandy, where Phillips was

told that she needed a note from her doctor about her high

blood pressure. (Id. at 9-10). According to Phillips, “[s]he

had   no   write-ups      until   Mr.     Dandy    began   working    [at

HarborChase]” and that any alleged infractions on her part

are entirely pretextual. (Id. at 10).

      Based on these allegations, Phillips brings seven causes

of action: (1) retaliation in violation of Title VII (Count

1); (2) retaliation under the Americans with Disabilities

Act, as amended (ADA) (Count 2); (3) retaliation under the

Florida Civil Rights Act (FCRA) (Count 3); (4) disability

discrimination    under    the    FCRA    (Count   4);   (5)   disability


                                    5
discrimination    under    the        ADA     (Count       5);    (6)   sex

discrimination   under    the    FCRA       (Count   6);    and   (7)   sex

discrimination under Title VII (Count 7). (Id. at 10-15).

      Harbor Venice moves to dismiss the complaint for failure

to state a cause of action under Federal Rule of Civil

Procedure 12(b)(6) or, in the alternative, moves for a more

definite statement under Rule 12(e). (Doc. # 9). Phillips has

responded, and the Motion is now ripe for review.

II.   Legal Standard

      When considering a motion to dismiss brought under Rule

12(b)(6), this Court accepts as true all the allegations in

the complaint and construes them in the light most favorable

to the plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d

1250, 1262 (11th Cir. 2004). Further, this Court favors the

plaintiff with all reasonable inferences from the allegations

in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990). However, the Supreme

Court explains that:

      While a complaint attacked by a Rule 12(b)(6)
      motion to dismiss does not need detailed factual
      allegations, a plaintiff’s obligation to provide
      the grounds of his entitlement to relief requires
      more than labels and conclusions, and a formulaic
      recitation of the elements of a cause of action
      will not do. Factual allegations must be enough to
      raise a right to relief above the speculative
      level.


                                  6
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v.   Allain,   478    U.S.   265,      286   (1986).    Furthermore,

“[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court must

limit its consideration to well-pleaded factual allegations,

documents central to or referenced in the complaint, and

matters judicially noticed. La Grasta v. First Union Sec.,

Inc., 358 F.3d 840, 845 (11th Cir. 2004).

     In   addition,   Federal   Rule   of    Civil   Procedure   12(e)

allows a party to move for a more definite statement when a

pleading is so “vague or ambiguous that the party cannot

reasonably prepare a response.” Fed. R. Civ. P. 12(e).

III. Discussion

     In its Motion, Harbor Venice seeks dismissal of every

count in the complaint for failure to state a cause of action

upon which relief may be granted.

     A.    Retaliation Claims

     Phillips brings claims for retaliation under Title VII,

the ADA, and the FCRA (Counts 1 through 3). (Doc. # 1 at 10-



                                 7
12). As to all of these claims, she alleges that she engaged

in statutorily protected activity by requesting reasonable

accommodations for her breast cancer, she suffered an adverse

employment action, and there is a causal link between these

events. (Id.). She also alleges that her former employer’s

“refusal to accommodate [Phillips] to her proper position was

in retaliation against [her].” (Id.).

            1.      Retaliation under Title VII

     Harbor Venice argues that under the plain language of

Title   VII,     requesting    a   reasonable   accommodation    for   a

disability, as Phillips claims here, is not a “protected

activity”   within     Title   VII’s     anti-retaliation   provision.

(Doc. # 9 at 7). According to Harbor Venice, Count 1 must

therefore be dismissed as a matter of law. (Id.).

     Title VII of the Civil Rights Act of 1964 (“Title VII”)

prohibits employment discrimination based on “race, color,

religion, sex, or national origin.” 42 U.S.C. § 2000e-16(a).

Further,    Title    VII   prohibits     employers   from   retaliating

against an employee “because he has opposed any practice made

an unlawful employment practice [under Title VII], or because

he has made a charge, testified, assisted, or participated in

any manner in an investigation, proceeding, or hearing under

[Title VII].” Id. § 2000e-3(a).


                                     8
      A plaintiff asserting a retaliation claim under Title

VII must show that: (1) she engaged in statutorily protected

activity, (2) she suffered a materially adverse action, and

(3) there was a causal connection between the protected

activity      and   the   materially         adverse   action.   Howard   v.

Walgreen Co., 605 F.3d 1239, 1244 (11th Cir. 2010).

      Regarding the first element, a plaintiff engages in

statutorily protected activity only by opposing an unfair

employment practice that is at least facially actionable

under Title VII. Coutu v. Martin Cty. Bd. of Cty. Comm’rs, 47

F.3d 1068, 1074 (11th Cir. 1995). In this respect, a plaintiff

must show that she had a good faith, reasonable belief that

the employer was engaged in unlawful employment practices.

Howard, 605 F.3d at 1244. The plaintiff need not prove that

the conduct she opposed was actually unlawful, but the court

must measure the reasonableness of plaintiff’s belief that

her   employer      engaged   in   an       unlawful   employment   practice

against existing substantive law. Id.

      Here,    as    to   Count    1,       Phillips   alleges   employment

discrimination under Title VII based only on her purported

disability, which is not a characteristic enumerated in Title

VII. See Coutu, 47 F.3d at 1074 (explaining that, absent

discrimination based on one of the enumerated characteristics


                                        9
listed in the statute, unfair treatment is not an unlawful

employment practice under Title VII); see also 42 U.S.C. §

2000e-16(a) (listing the protected characteristics of “race,

color, religion, sex, or national origin”). Based on the

substantive law, Phillips could not have reasonably believed

that Harbor Venice engaged in any employment practice made

unlawful by Title VII, and, accordingly, she did not engage

in statutorily protected activity by requesting a reasonable

accommodation for her disability. See Branscomb v. Sec’y of

Navy, 461 F. App’x 901, 906 (11th Cir. 2012) (upholding

dismissal of plaintiff’s Title VII claim based only on his

purported disability); see also Collins v. Dep’t of Children

& Families, No. 19-cv-21236-Gayles, 2019 WL 5784679, at *1

(S.D.   Fla.     Nov.   5,   2019)   (“Title    VII   extends    only    to

discrimination      and      retaliation     claims   ‘based     on   that

individual’s race, color, religion, sex, or national origin.’

Although other federal statutes may protect employees with

medical conditions or disabilities, Title VII does not.”

(internal   citation      omitted)).      Accordingly,   the    Motion   is

granted with respect to Count 1.

            2.     Retaliation under the ADA and FCRA

     Retaliation claims under the ADA and the FCRA follow the

Title VII analysis, and so the Court will analyze these claims


                                     10
together. Russell v. City of Tampa, 737 F. App’x 922, 923

(11th Cir. 2018).

       In Counts 2 and 3, Phillips alleges that she engaged in

protected activity by requesting reasonable accommodations

for her breast cancer (Doc. # 1 at 11-12), and Harbor Venice

concedes that requesting a reasonable accommodation may be

protected activity under the ADA. (Doc. # 9 at 10); see also

Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1328 (11th

Cir.    1998)    (explaining     that     a     request    for     reasonable

accommodation     under   the    ADA      may    constitute      statutorily

protected activity if the plaintiff can show that she had a

good   faith,    objectively     reasonable       belief    that     she   was

entitled to such accommodations under the ADA).

       Instead, Harbor Venice argues that it is unclear from

the    vague    allegations     in   the      complaint     what    specific

reasonable accommodations Phillips requested and when. (Doc.

# 9 at 10). Moreover, it argues that Phillips has failed to

adequately allege an adverse employment action. According to

Harbor Venice, “[b]ased on Plaintiff’s broad range of vague

allegations, she could be attempting to assert that the

retaliatory adverse actions are: a retaliatory hostile work

environment, a retaliatory constructive discharge, or any




                                     11
other broad range of alleged actions of Defendant.” (Doc. #

9 at 10-11).

      Harbor      Venice’s     argument      is     well   taken.   In   her

complaint’s general factual allegations, Phillips alleged

that Dandy “created a hostile work environment” and that she

was constructively terminated in October 2018. (Doc. # 1 at

3,    4).   She    also   alleges     that    she    was   denied   certain

accommodations and leave afforded to other employees. (Id. at

5, 7, 9). In the allegations in support of her ADA and FCRA

retaliation claims, Phillips alleges in conclusory fashion

that she “suffered adverse employment actions.” (Id. at 11,

12). Yet, beyond the date of her constructive termination, it

is not clear what specific accommodations Phillips requested,

when she requested them, or when certain adverse employment

actions were taken against her, which would help to show that

such actions were taken in retaliation against her.

      As currently pled, the Court can only guess at what

theory or theories Phillips is proceeding under, or what facts

specifically support those theories. For the sake of clarity,

the Court advises Phillips that, in her amended complaint,

she   should      articulate   what   reasonable       accommodations    she

requested and when, what adverse employment action or actions

were taken against her and when, and separately identify her


                                      12
various theories of recovery. See Mora-Gillespie v. Merrill,

Lynch, Pierce, Fenner & Smith, Inc., No. 5:99-cv-93-OC-10C,

2000 WL 33323082, at *3 (M.D. Fla. Feb. 3, 2000) (granting

motion      for   more    definite      statement   where   plaintiff     had

commingled Title VII claims for disparate treatment, hostile

work environment, and constructive discharge in a single

count, and explaining that defendants “cannot be expected to

frame a proper response to these allegations until they are

made     aware     of     the     precise     claims   asserted      by   the

[p]laintiff”). Counts 2 and 3 are dismissed with leave to

amend.

       B.     Disability Discrimination

       Counts 4 and 5 allege disability discrimination under

the FCRA and the ADA. Phillips alleges that she is disabled

because she “suffers from one or more physical impairment(s)

that substantially limits one or more major life activities.”

(Doc. # 1 at 13). Further, she alleges that Harbor Venice

violated the FCRA by its unlawful constructive termination of

her    employment.       (Id.).    In   her   ADA   discrimination    claim,

Phillips alleges that Harbor Venice “knowingly and willfully

discriminated against [her] on the basis of her disabilities”

and “[i]n addition . . . [Harbor Venice’s] unlawful and




                                        13
discriminatory termination of her employment” violates the

ADA. (Id. at 14).

       To    establish       a    prima       facie    case        of       employment

discrimination under the ADA, a plaintiff must demonstrate

that   (1)   she   has   a       disability,     (2)    she    is       a    qualified

individual, which is to say, able to perform the essential

functions of the job she holds with or without reasonable

accommodation, and (3) the defendant unlawfully discriminated

against her because of her disability. Cooper v. Community

Haven for Adults & Children with Disabilities, No. 8:12-cv-

1041-T-33EAJ, 2013 WL 24240, at *6 (M.D. Fla. Jan. 2, 2013)

(citing D’Angelo v. ConAgra Foods, Inc., 422 F.3d 1220, 1226

(11th Cir. 2005)). Disability discrimination claims under the

FCRA are analyzed under the same framework as ADA claims.

Chanda v. Engelhard/ICC, 234 F.3d 1219, 1221 (11th Cir. 2000).

       While failure to make reasonable accommodations for an

otherwise     qualified          disabled      employee       will          constitute

discrimination     under         the   ADA,    the    duty    to    provide       such

accommodation is only triggered when the employee makes a

specific demand for accommodation. Cooper, 2013 WL 24240 at

*7 (citing Knowles v. Sheriff, 460 F. App’x 833, 835-36 (11th

Cir. 2012)). “Thus, the initial burden of requesting an

accommodation is on the employee, and only after the employee


                                        14
has satisfied that burden and the employer failed to provide

the     accommodation          can      the   employee     prevail       on   a

discrimination claim.” Id.

      Here, Phillips’s complaint vaguely alleges that she “did

not   receive     help      or    any    reasonable    accommodation      when

requested” and that Phillips “wrote her employer saying she

sought help.” (Doc. # 1 at 4). And while Phillips points to

other employees who were treated differently from her (e.g.,

the nurse with breast cancer granted certain allowances,

other employees allowed to work from home or allowed to take

off work with little advance notice), she does not clearly

allege that she ever requested these same accommodations.

(Id. at 5, 7, 9). As such, the complaint does not articulate

when,    where,      or   to     whom    Phillips   requested        reasonable

accommodations, what reasonable accommodations she requested,

or how many times she requested them. See Cooper, 2013 WL

24240, at *7-8 (granting motion to dismiss ADA claims where

plaintiff failed to allege that she asked for and was denied

a specific accommodation or failed to allege how her request

was   linked    to    her   alleged       disability     and   the    essential

functions of her job).

      Additionally, while it appears that Phillips is alleging

a constructive discharge under the FCRA, it is unclear whether


                                         15
her ADA claim is similarly constricted, given Phillips’s

vague language that Harbor Venice knowingly discriminated

against her in violation of the ADA and “[i]n addition,”

forced a termination of her employment in violation of the

ADA. Again, the Court advises Phillips that, when she files

her   amended     complaint,    she      should   include      allegations

pertaining to the reasonable accommodations she requested,

that her requests were denied, and when such requests and

denials occurred.     She is also advised to clarify what theory

or theories undergird her disability discrimination claims.

      C. Gender Discrimination

      Counts 6 and 7 allege gender discrimination under Title

VII   and   the   FCRA.   Specifically,         Phillips     alleges   that

Defendant constructively terminated her employment on the

basis of her gender. (Doc. # 1 at 14-15).

      Harbor Venice argues that Phillips has offered only

vague,   conclusory   allegations        that   she   was    discriminated

against on the basis of her sex, which fails to meet the

plausibility      standard     of   Twombly.       The      Court   agrees.

Phillips’s complaint is directed entirely at the alleged

discrimination she suffered due to her breast cancer. The

complaint fails to state that she was directly discriminated

against due to her gender or that Harbor Venice treated


                                    16
Phillips differently than male nurses. The sole allegation in

the   complaint    about    gender    is   that   Dandy       “discriminated

against [Phillips] based on her disability (cancer) and her

gender.” (Doc. # 1 at 4). This is insufficient. See Twombly,

550 U.S. at 545 (“Factual allegations must be enough to raise

a right to relief above the speculative level . . . .”);

Iqbal,   556   U.S.   at    678   (explaining     that    a    complaint   is

insufficient under Rule 8 if it “tenders naked assertions

devoid of further factual enhancement” (internal quotation

marks omitted)). Thus, Counts 6 and 7 must be repled.

IV.   Conclusion

      For the reasons given above, the complaint fails to meet

the requisite pleading standards and fails to give Harbor

Venice fair notice of the claims and theories that Phillips

lays at its door. However, the Court will give Phillips leave

to file an amended complaint because it does not believe at

this juncture that such amendment would be futile. See Foman

v. Davis, 371 U.S. 178, 182 (1962) (holding that district

courts should deny leave to amend when amendment is futile).

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant    Harbor    Venice    Management,       LLC’s    Motion   to

      Dismiss or, in the Alternative Motion for More Definite


                                     17
      Statement (Doc. # 9) is GRANTED. All counts of the

      complaint are dismissed with leave to amend.

(2)   Plaintiff may file an amended complaint within 14 days

      of the date of this Order.

      DONE and ORDERED in Chambers in Tampa, Florida, this

30th day of January, 2020.




                              18
